AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 1



                                     UNITED STATES DISTRICT COURT
                                                         Western District of Arkansas
        UNITED STATES OF AMERICA                                        Judgment in a Criminal Case
                   v.                                                   (For Revocation of Probation or Supervised Release)


                                                                        Case No.         6:19CR60020-SOH-1
                 SHANE BRADLEY
                                                                        USM No.          07803-027
                                                                                                     Alex Wynn
                                                                                                 Defendant’s Attorney
THE DEFENDANT:
    admitted guilt to violation of condition(s)         Standard Condition # 7 and Special Conditions # 3 & 5 of the term of supervision.
    was found in violation of condition(s) count(s)                                 after denial of guilt.
The defendant is adjudicated guilty of these violations:

Violation Number             Nature of Violation                                                             Violation Ended
One                          Use of Controlled Substances and Submitting to Drug Testing                     August 12, 2019
Two                          Failure to Attend Substance Abuse and Mental Health Treatment                   July 23, 2019




       The defendant is sentenced as provided in pages 2 through 2                  of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
    The defendant has not violated condition(s) Violation # 3               and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant’s Soc. Sec.              1639                                      October 30, 2019
                                                                                            Date of Imposition of Judgment
Defendant’s Year of Birth:         1973
                                                                                               /s/ Susan O. Hickey
City and State of Defendant’s Residence:                                                          Signature of Judge
                 Hot Springs, Arkansas
                                                                            Honorable Susan O. Hickey, Chief U.S. District Judge
                                                                                               Name and Title of Judge


                                                                                                October 31, 2019
                                                                                                         Date
AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 2— Imprisonment

                                                                                                Judgment — Page   2       of   2
DEFENDANT:                SHANE BRADLEY
CASE NUMBER:              6:19CR60020-SOH-1


                                                              IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of :
          Eighteen (18) months imprisonment with credit for time served in federal custody, no supervision to follow




        The court makes the following recommendations to the Bureau of Prisons:
        Springfield MCFP




        The defendant is remanded to the custody of the United States Marshal.

        The defendant shall surrender to the United States Marshal for this district:
             at                                       a.m.           p.m.       on                                    .
             as notified by the United States Marshal.

        The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
             before 2 p.m. on                                               .
             as notified by the United States Marshal.
             as notified by the Probation or Pretrial Services Office.

                                                                     RETURN

I have executed this judgment as follows:




        Defendant delivered on                                                       to

at                                                 with a certified copy of this judgment.




                                                                                             UNITED STATES MARSHAL


                                                                            By
                                                                                          DEPUTY UNITED STATES MARSHAL
